Case: 21-60102     Document: 00516430416         Page: 1     Date Filed: 08/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 August 12, 2022
                                  No. 21-60102
                                                                  Lyle W. Cayce
                                Summary Calendar
                                                                       Clerk


   Donard Mbeawoh,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A203 600 568


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Donard Mbeawoh, a native and citizen of Cameroon, petitions for
   review of a decision of the Board of Immigration Appeals (BIA) dismissing
   his appeal from an order of the immigration judge (IJ) concluding that he was
   ineligible for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60102      Document: 00516430416          Page: 2   Date Filed: 08/12/2022




                                    No. 21-60102


   Convention Against Torture (CAT). We review the BIA’s decision and will
   consider the IJ’s decision only to the extent it influenced the BIA. See Singh
   v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          Attacking the agency’s adverse credibility determination, Mbeawoh
   asserts that the inconsistencies and omissions identified by the BIA were
   minor and were explained by his testimony. He asserts that his credible fear
   interview (CFI) should be given less weight than his testimony before the IJ
   in determining his credibility. Mbeawoh also argues that the BIA erred in
   taking into account his failure to provide corroborating evidence in making
   the adverse credibility determination.
          The above contentions lack merit. “The factfinder may rely on any
   inconsistency or omission to determine that the petitioner is not credible in
   light of the totality of the circumstances, regardless of whether the
   inconsistency or omission goes to the heart of the applicant’s claim,” and
   “discrepancies among an alien’s CFI, other records, and testimony can be
   considered in deciding credibility.” Avelar-Oliva v. Barr, 954 F.3d 757, 767,
   765 (5th Cir. 2020). Neither the IJ nor the BIA was required to accept
   Mbeawoh’s explanations for the discrepancies, even if those explanations
   were plausible. See Santos-Alvarado v. Barr, 967 F.3d 428, 439 (5th Cir.
   2020). Further, the BIA does not err in partially basing an adverse credibility
   determination on Mbeawoh’s failure to produce corroborating evidence. See
   Avelar-Oliva, 954 F.3d at 772. Here, the BIA cited “specific and cogent
   reasons derived from the record” to support the adverse credibility
   determination. Singh, 880 F.3d at 225 (internal quotation marks and citation
   omitted). Mbeawoh has failed to demonstrate that it is clear from the totality
   of the circumstances that no reasonable factfinder could make an adverse




                                            2
Case: 21-60102         Document: 00516430416                Page: 3       Date Filed: 08/12/2022




                                           No. 21-60102


   credibility ruling in his case. See Wang v. Holder, 569 F.3d 531, 538-40 (5th
   Cir. 2009).1
           Mbeawoh’s argument that the agency erred by failing to consider his
   corroborating evidence in evaluating his asylum claim is refuted by the
   record, which reflects that the BIA gave “meaningful consideration” to such
   evidence. Cabrera v. Sessions, 890 F.3d 153, 162 (5th Cir. 2018). His assertion
   that the BIA erred because it failed to consider the evidence of country
   conditions that supported his claim of a fear of future persecution on account
   of his political opinion is unavailing. The agency’s broad adverse credibility
   determination is fatal to his claims for asylum and withholding of removal,
   because, without credible testimony, Mbeawoh’s cannot establish the
   requisite subjective fear of future persecution. See Arulnanthy v. Garland, 17
   F.4th 586, 597 (5th Cir. 2021).
           Finally, because Mbeawoh has not raised a challenge to the denial of
   his claim for protection under the CAT, he has abandoned the claim. See
   Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). The petition for
   review is DENIED.




           1
             To the extent that Mbeawoh challenges inconsistencies which the BIA did not
   rely on in its credibility analysis and raises contentions that relate to the IJ’s determination
   that he had not met his burden to establish his identity, we do not consider the issues raised
   because the BIA did not address them. See Avelar-Oliva, 954 F.3d at 766-67.




                                                  3